DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
forming photodiodes in a substrate;

Election/Restrictions
Applicant’s election without traverse of claims 19-38 in the reply filed on 12/16/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Ohm per unit square is indefinite, per square of what?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 19, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (US Pub No. 20160276394).


 	With respect to claim 19, Chou et al discloses forming an interconnect structure (140,Fig.1B) over the substrate (104,Fig.1B); depositing a metal grid layer over the substrate (124,Fig.1B), an adhesion enhancement layer (126,Fig.1B; para 26, silicon oxide has adhesive property) over the metal grid layer, and an oxide grid layer (128, Silicon oxynitride, Para 26)  over the adhesion enhancement layer. However, Chou et al does not explicitly disclose in Fig.1B, etching the metal grid layer, the adhesion enhancement layer and the oxide grid layer to form metal gridlines, adhesion enhancement gridlines respectively extending above the metal gridlines, and oxide gridlines respectively extending above the adhesion enhancement gridlines. On the other hand, Chou et al in Fig.12A-E discloses etching the metal grid layer (Fig.12B), the adhesion enhancement layer (Fig.12B) and the oxide grid layer (Fig.12B) to form metal gridlines (Fig.12C), adhesion enhancement gridlines (Fig.12C) respectively extending above the metal gridlines, and oxide gridlines (Fig.12C) respectively extending above the adhesion enhancement gridlines. It would have been obvious to one of ordinary skill in the art at the time of invention to modify Chou et al according to the embodiment cited above such that first layer are deposited and then they are etched in order to expediate the process.

 	With respect to claim 26, Chou et al does not explicitly disclose wherein the adhesion enhancement grid comprises gridlines each having a width in a range from about 10 angstroms to about 500 angstroms. "[W]here the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21,23,27,31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al (US Pub No. 20160276394).

 	With respect to claim 21, Chou et al discloses forming a plurality of image sensing elements (106,Fig.1B)  in a semiconductor substrate (104,Fig.1B); forming an interconnect structure (140,Fig.1B) on the semiconductor substrate; and forming a composite grid structure over the semiconductor substrate (120,Fig.1B), wherein the composite grid structure comprises a tungsten grid (Para 26), an oxide grid over the tungsten grid (Para 26), and an adhesion enhancement grid spacing the tungsten grid from the oxide grid (silicon oxide has adhesive property).

 	With respect to claim 23, Chou et al discloses wherein the adhesion enhancement grid comprises gridlines (Fig.1B) each having a width that increases as a distance from the semiconductor substrate increases (the width in y direction,Fig.1B).

 	With respect to claim 27, Chou et al discloses wherein the adhesion enhancement grid has a refractive index in a range from about 1.5 to about 2.5 (Para 26, silicon dioxide has refractive index of 1.55).

 	With respect to claim 31, Chou et al discloses wherein the composite grid structure further comprises an oxynitride grid over the oxide grid (Para 26).

Allowable Subject Matter
Claims 20,22,24-25,29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 32-38 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895